Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 remain pending in the application under prosecution and have been reexamined.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention features: computer-implemented method of computer readable storage medium, comprising receiving a read request for data stored on a magnetic tape.

Referenced prior art include:
G. T. Kishi, "The IBM Virtual Tape Server: Making tape controllers more autonomic," in IBM Journal of Research and Development, vol. 47, no. 4, pp. 459-469, July 2003.
US 2003/0115409 (Yamada et al) teaching schedule-controlling unit comparing the time for playback of selected data file with a predetermined reference time to select a data file based on the distance between the recording region which is currently read by the magnetic tape drive.
US 2003/0041214 (Hirao et al) teaching data to be retrieved from a non-volatile storage medium identified by considering previously stored cache data in a cache buffer, wherein: when a request for data is received from a host, the requested data is 
US 2003/014983 (Coker et al) teaching method and apparatus for transferring data between a host device and a data storage device having a first memory space (such as a buffer) and a second memory space (such as magnetic discs), wherein: data are stored on the discs in host-addressable data sectors; the data storage device is configured to operate in a local mode of operation (nonrequested user data are retrieved from the discs and placed into the buffer in anticipation of a future request for the nonrequested user data) and a nonlocal mode of operation (nonrequested user data are not retrieved). 
US 2017/0153833 (Iwasaki et al) teaching system including a disk cache that includes a plurality of hard disk drives (HDDs) and a controller, the controller configured to create one or more tape-managed partitions in the disk cache, and a premigration queue configured to service premigration data for all of the one or more tape-managed partitions, the controller configured to receive a premigration delay value defining a time period that elapses prior to queuing the premigration data.

US 2007/0233757 (Inai et al) teaching method and system for garbage collection of a magnetic tape library device connected with a magnetic disk device, the tape library device including at least two magnetic tape media being capable of storing data and first controller for controlling transfer information and storing information.
US 2004/0148458 (Sekine et al) teaching system incorporating a virtual tape unit connected to a system at a remote place via a network inputting and outputting a virtual tape volume of the system between virtual tape management information and a virtual tape file.

However, none of the prior art teaches alone or in combination the features as recited in the claims, specifically:
for each portion of the requested data, performing an iterative process of: instructing a tape drive to read the portion of the requested data from the magnetic tape, determining whether a copy of the portion of the requested data is located in a cache, instructing the tape drive to discard the portion of the requested data read from the magnetic tape in response to determining that a copy of the portion of the requested data is located in the cache, and receiving, from the tape drive, the portion of the requested data read from the magnetic tape in response to determining that a copy of the portion of the requested data is not located in the cache.

Independent claims 8 and 15 repeat the features of claim 1 in other claim format, is therefore allowable in view of similar logic. Claims 2-7, 9-14 and 16-20 are allowable for incorporating the features of claims 1, 8, and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHE BATAILLE/Primary Examiner, Art Unit 2136